Exhibit 10.33

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of February 25, 2015 (the “Fourth Amendment Date”), and is effective as of
February 1, 2015, and is entered into by between MERRIMACK PHARMACEUTICALS,
INC., a Delaware corporation, and each of its Subsidiaries that from time to
time becomes a party hereto (hereinafter collectively referred to as
“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”).

RECITALS

A. Borrower and Lender entered into that certain Loan and Security Agreement,
dated as of November 8, 2012, as amended by that certain Amendment, Consent and
Waiver, dated as of July 10, 2013, as amended by that certain Second Amendment
to Loan and Security Agreement dated as of June 25, 2014, and as further amended
by that certain Third Amendment to Loan and Security Agreement dated as of
November 6, 2014 (as may be further amended, modified or restated from time to
time, the “Loan Agreement”). Capitalized terms used herein without definition
shall have the same meanings given them in the Loan Agreement.

B. Borrower and Lender wish to provide 2015 Term Advances, part of which shall
be used to refinance the existing 2012 Term Advances, in an aggregate principal
amount of up to $55,000,000.

C. Borrower and Lender have agreed to amend the Loan Agreement upon the terms
and conditions more fully set forth herein.

AGREEMENT

NOW, THEREFORE, the parties hereto agree as follows:

1. Amendments.

1.1 Recital A. Recital A of the Loan Agreement is amended in its entirety and
replaced with the following:

“A. Borrower has requested Lender to make available to Borrower Term Advances in
an aggregate principal amount of up to $55,000,000 (the “Term Loan”); and”

1.2 Section 1.1 (Definitions and Rules of Construction). The following
definitions set forth in Section 1.1 of the Loan Agreement shall be amended in
their entirety and replaced with the following:

“Equity Event” is the sale or issuance, after the Fourth Amendment Date but
before the first anniversary of the Fourth Amendment Date, of Merrimack’s equity
securities to institutional accredited investors in a private financing exempt
from registration under the Securities Act of 1933, as amended, for the primary
purpose of raising capital; provided that in no event shall the issuance of
equity securities in connection with a transaction that includes a commercial
relationship (including joint ventures, marketing or distribution arrangements,
collaboration agreements or intellectual property license agreements) be
considered an Equity Event.

“Facility Charge” means Three Hundred Thousand Dollars ($300,000).

“Interest Rate” means for any day a per annum rate of interest equal to
(a) prior to the occurrence of the Draw Period Milestone Event, the greater of
(i) 10.55% plus the United States Prime Rate as reported in The Wall Street
Journal minus 5.25%, and (ii) 10.55%; provided, however, such Interest Rate
shall in no case exceed 12.55% per annum, and (b) commencing on the first day of
the month immediately following the month in which the Draw Period Milestone
Event occurred,



--------------------------------------------------------------------------------

the greater of (i) 9.45% plus the United States Prime Rate as reported in The
Wall Street Journal minus 5.25%, and (ii) 9.45%; provided, however, such
Interest Rate shall in no case exceed 11.45% per annum.

“Maturity Date” means November 1, 2018.

“Maximum Term Loan Amount” means Fifty-Five Million Dollars ($55,000,000).

“Note(s)” means a promissory note or promissory notes to evidence Lender’s
Loans.

“Term Advance” means the 2012 Term Advances and the 2015 Term Advances.

1.3 Section 1.1 (Definitions and Rules of Construction). The Loan Agreement is
amended by inserting the following new definitions to appear alphabetically in
Section 1.1 thereof:

“2012 Term Advance” and “2012 Term Advances” shall have the meaning assigned to
such terms in Section 2.1(a)(i) hereof.

“2015 Commitment Fee” means Twenty Thousand Dollars ($20,000), which fee Lender
received prior to the Fourth Amendment Date, and shall be deemed fully earned on
such date regardless of the early termination of this Agreement, and which shall
be applied to Lender’s non-legal costs and expenses on or prior to the Fourth
Amendment Date.

“2015 Facility Charge” means One Hundred Fifty Thousand Dollars ($150,000).

“2015 Term A Advance” shall have the meaning assigned to such term in
Section 2.1(a)(ii) hereof.

“2015 Term Advance” and “2015 Term Advances” shall have the meaning assigned to
such term in Section 2.1(a)(ii) hereof.

“2015 Term B Advance” shall have the meaning assigned to such term in
Section 2.1(a)(ii) hereof.

“Amortization Date” means (a) with respect to the 2015 Term A Advance, June 1,
2016, and (b) with respect to the 2015 Term B Advance, (i) if the 2015 Term B
Advance is drawn on or prior to May 31, 2016, the Amortization Date shall mean
June 1, 2016, and (ii) if the 2015 Term B Advance is drawn after May 31, 2016,
but on or prior to August 1, 2016, the Amortization Date shall mean the first
(1st) Business Day of the month following the month in which the funding date of
the 2015 Term B Advance occurs; provided, however, in the case of (a) and
(b)(i), that if the Draw Period Milestone Event occurs, at the written request
of Borrower which must be delivered to Lender prior to June 1, 2016, the
Amortization Date shall mean December 1, 2016.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Draw Period” means the period commencing upon the occurrence of the Draw Period
Milestone Event and ending on the earlier to occur of (i) August 1, 2016 and
(ii) an Event of Default.

“Draw Period Milestone Event” means, after the Fourth Amendment Date, but on or
prior to May 1, 2016, the receipt by Borrower of a letter from the U.S. Food and
Drug Administration indicating that the New Drug Application for Borrower’s
MM-398 product candidate has been approved.



--------------------------------------------------------------------------------

“Fourth Amendment Date” shall have the meaning assigned to such term in the
preamble of the Fourth Amendment to Loan and Security Agreement dated as of
February 25, 2015 and effective as of February 1, 2015, between Borrower and
Lender.

1.4 Section 2.1(a) (Advances). Section 2.1(a) of the Loan Agreement is amended
in its entirety and replaced with the following:

“(a) Advances.

(i) 2012 Term Advances. Subject to the terms and conditions of this Agreement,
Lender will make, and Borrower agrees to draw, a 2012 Term Advance of
$25,000,000 (the “First Tranche”) on the Closing Date. Beginning on the Closing
Date, and continuing through December 15, 2012, Borrower may request and Lender
shall make one additional 2012 Term Advance in an aggregate amount up to
$15,000,000 (the “Second Tranche”, and together with the First Tranche, each, a
“2012 Term Advance” and collectively, the “2012 Term Advances”). The aggregate
outstanding 2012 Term Advances shall in no event exceed Forty Million Dollars
($40,000,000).

(ii) 2015 Term Advances. Subject to the terms and conditions of this Agreement,
Lender will make, and Borrower agrees to draw, one (1) 2015 Term Advance of
Forty Million Dollars ($40,000,000) on the Fourth Amendment Date, which shall be
used to refinance the 2012 Term Advances in the outstanding principal amount
equal to $40,000,000 concurrently with the Fourth Amendment Date (the “2015 Term
A Advance”). Subject to the terms and conditions of this Agreement, during the
Draw Period, Borrower may request and Lender will make one (1) additional 2015
Term Advance in an amount of up to Fifteen Million Dollars ($15,000,000) (the
“2015 Term B Advance”). The 2015 Term A Advance and the 2015 Term B Advance are
each hereinafter referred to as a “2015 Term Advance” and collectively as the
“2015 Term Advances.” The aggregate outstanding 2015 Term Advances shall in no
event exceed the Maximum Term Loan Amount. Proceeds of any 2015 Term Advance
shall first be deposited into an account that is subject to a first priority
perfected security interest in favor of Lender perfected by an Account Control
Agreement.”

1.5 Section 2.1(b) (Advance Request). Section 2.1(b) of the Loan Agreement is
amended in its entirety and replaced with the following

“(b) Advance Request. To obtain a 2015 Term Advance, Borrower shall complete,
sign and deliver an Advance Request (which, as to the 2015 Term B Advance, shall
be at least five (5) Business Days before the Advance Date) and Note (if
required by Lender) to Lender. Lender shall fund the 2015 Term Advances in the
manner requested by the Advance Request provided that each of the conditions
precedent in Section 4.2 of this Agreement applicable to such 2015 Term Advance
is satisfied as of the requested Advance Date.”

1.6 Section 2.1(d) (Payment). Section 2.1(d) of the Loan Agreement is amended in
its entirety and replaced with the following

“(d) Payment. Borrower will pay interest on each 2015 Term Advance in arrears on
the first (1st) Business Day of each month, beginning the month after the
Advance Date. Commencing on the Amortization Date, and continuing on the first
(1st) Business Day of each month thereafter, until and including the Maturity
Date, Borrower shall repay the aggregate principal balance of 2015 Term Advances
that are outstanding on the day immediately preceding the Amortization Date in
equal monthly installments of principal and interest (mortgage style) based upon
an amortization schedule equal to thirty (30) consecutive months. The entire
principal balance of the 2015 Term Advances and all accrued but unpaid interest
hereunder, and all other Secured Obligations with respect to



--------------------------------------------------------------------------------

the 2015 Term Advances, shall be due and payable on the Maturity Date. Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to Borrower’s account as authorized on the ACH Authorization
(i) on each payment date of all periodic obligations payable to Lender under
each 2015 Term Advance and (ii) after reasonable advance notice to Borrower,
out-of-pocket legal fees and costs incurred by Lender in connection with
Section 11.11 of this Agreement. Once repaid, a 2015 Term Advance or any portion
thereof may not be reborrowed.”

1.7 Section 2.5 (Final Payment). Section 2.5 of the Agreement is amended to read
as follows:

“2.5 Final Payment.

(i) 2015 Term A Advance. On the soonest to occur of (i) November 1, 2016,
(ii) the date that Borrower prepays the entire principal amount and accrued
interest of the 2015 Term A Advance, and (iii) the entire principal amount and
accrued interest of the 2015 Term A Advance becomes due, Borrower shall pay
Lender a fee equal to $1,200,000.

(ii) 2015 Term B Advance. Provided Borrower has drawn the 2015 Term B Advance,
on the soonest to occur of (i) the Maturity Date, (ii) the date that Borrower
prepays the entire principal amount and accrued interest of the 2015 Term B
Advance, and (iii) the entire principal amount and accrued interest of the 2015
Term B Advance becomes due, Borrower shall pay Lender an additional fee equal to
one percent (1.0%) of the 2015 Term B Advance. Notwithstanding the required
payment date of such charge, it shall be deemed earned by Lender as of the
funding date of the 2015 Term B Advance.”

1.8 Section 2.6 (Notes). The Loan Agreement is amended by inserting the
following new provision to appear as Section 2.6 thereof:

“2.6 Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13), promptly after Borrower’s receipt of such notice, a Note or
Notes to evidence Lender’s Loans.”

1.9 Section 11.2(a) (Notice). Section 11.2(a) of the Loan Agreement is amended
by inserting the following text to appear at the end thereof:

“and to:

Christine Fera

Email: cfera@herculestech.com and legal@herculestech.com”

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing with respect to which Borrower has not been notified in writing by
Lender;

(b) The certificate of incorporation, bylaws and other organizational documents
of Borrower previously delivered to Lender remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;



--------------------------------------------------------------------------------

(c) The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

3. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

3.1 Amendment. Borrower and Lender shall have duly executed and delivered to
Lender (i) this Amendment, (ii) a legal opinion of Borrower’s counsel, and
(iii) all other documents and instruments reasonably required by Lender to
effectuate the transactions contemplated hereby, in all cases in form and
substance reasonably acceptable to Lender.

3.2 No Default. As of the Fourth Amendment Date, no fact or condition exists
that would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default.

3.3 Fees and Expenses. Borrower shall have paid to Lender with respect to this
Amendment (i) the 2015 Commitment Fee, (ii) the 2015 Facility Charge, and
(iii) an amount equal to the documented out-of-pocket costs and expenses and
reasonable attorneys’ fees that Lender incurred in connection with this
Amendment.

4. COUNTERPARTS. This Amendment may be signed in any number of counterparts,
with the same effect as if the signatures to each such counterpart were upon a
single instrument. All counterparts shall be deemed an original of this
Amendment.

5. INTEGRATION. This Amendment contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
and no extrinsic evidence may be introduced in any judicial or arbitration
proceeding, if any, involving this Amendment.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the Fourth Amendment Date.

 

BORROWER: MERRIMACK PHARMACEUTICALS, INC. By:

/s/ William A. Sullivan

Name: William A. Sullivan Title: Chief Financial Officer and Treasurer LENDER:
HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:

/s/ Ben Bang

Name: Ben Bang Title: Associate General Counsel